Citation Nr: 9928323	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  97-11 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to service connection for residuals of dental 
trauma for purposes of VA outpatient dental treatment.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel

INTRODUCTION

The veteran served on active duty from August 1952 to October 
1952 and from January 1954 to November 1973.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 1996 RO decision which denied service 
connection for residuals of dental trauma for purposes of 
receiving VA outpatient dental treatment.  


FINDING OF FACT

The veteran has not presented competent evidence of a 
plausible claim for service connection for residuals of 
dental trauma for purposes of VA outpatient dental treatment.


CONCLUSION OF LAW

The veteran's claim, for service connection for residuals of 
dental trauma for purposes of VA outpatient dental treatment, 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

The veteran served on active duty from August 1952 to October 
1952 and from January 1954 to November 1973.  

On the veteran's service dental examination in August 1952, 
and on another examination in September 1952, from his first 
period of service, it was noted that he was missing all his 
3rd molars (teeth numbers 1, 16, 17, and 32) and was missing 
teeth numbers 3, 7, 14, 19, and 31.  He also had a number of 
other diseased or carious teeth, including teeth numbers 8, 
9, and 10.  No dental treatment was recorded during this 
period of service which ended in October 1952.  

The veteran entered his second period of service on January 
13, 1954.  His initial dental examination for this service is 
dated January 21, 1954, and the examination noted that he was 
missing teeth numbers 3, 7, 14, 19, and 32, had abscesses of 
teeth 5 and 9, and had caries of teeth 2, 6, and 8.  On 
February 19, 1954 it was noted that he had a periapical 
abscess of tooth number 9 and the tooth was extracted.  
Dental X-rays taken on April 1, 1954 showed deep caries of 
teeth numbers 5 and 8.  Later in April 1954, tooth number 5 
was extracted for the reason of deep caries.  In May 1954, 
teeth numbers 8 and 10 were extracted for the reason of deep 
caries.  A number of other teeth were treated for caries in 
May and June 1954.  In June and July 1954, the veteran was 
evaluated for and then provided with partial maxillary 
dentures for missing upper teeth, including missing teeth 
numbers 7 through 10.  The remaining service dental records 
show bridgework and treatment for dental disease such as 
caries and periodontal disease.  The veteran's July 1973 
service retirement examination noted that he had fixed 
partial maxillary dentures replacing missing teeth numbers 5 
and 7-10.  

In October 1996, the veteran filed a claim for service 
connection for a dental condition due to service trauma.  He 
said he lost an upper frontal incisor due to trauma in 
service.

At a December 1996 VA dental examination, the veteran 
complained that his upper dentures were loose and had to be 
cemented frequently.  It was noted that one abutment tooth 
(tooth number 6) for the bridge was damaged or fractured.  X-
rays showed parodontal disease through most of the upper and 
lower dentition.  The diagnosis was general parodontal 
disease with loosenss and damaged bridge between teeth 
numbers 4 and 13 secondary to fracture of tooth number 6.

In various written statements, and in testimony at a hearing 
at the RO in July 1997, the veteran recounted that he had 
dental trauma to upper front teeth in early 1954 during his 
second period of service.  He noted that tooth number 7 had 
been removed before service.  During service, he said, he was 
accidentally struck in the mouth by a rifle butt while he was 
being instructed in marksmanship in basic training in 1954; 
in that incident, tooth number 9 was broken off at the gum 
line and tooth number 8 was cracked; as a result, the 
remnants of tooth number 9 and all of tooth number 8 were 
extracted, and tooth number 10 was extracted for cosmetic 
reasons and to fit a bridge; and he was provided with partial 
upper dentures during service for the missing teeth.  He said 
he currently needed his bridgework replaced.  

II.  Analysis

Service connection will be granted for a dental disease or 
injury of individual teeth and the investing tissue, shown by 
the evidence to have been incurred in or aggravated by 
service.  38 C.F.R. § 3.381(a) (1998).  As to each 
noncompensable service-connected dental condition, a 
determination will be made as to whether it is due to a 
combat wound or other service trauma.  38 C.F.R. § 3.381(e) 
(1998).  Periodontal disease and replaceable missing teeth, 
among certain other dental conditions, are not disabling, and 
may be considered service connected solely for the purpose of 
determining entitlement to VA dental examination or 
outpatient dental treatment.  38 C.F.R. § 4.149 (1998).  
[Effective June 8, 1999, the foregoing regulations were 
combined into a new version of 38 C.F.R. § 3.381, but there 
has been no substantive change in the legal provisions which 
would affect the present case.  See 64 Fed. Reg. 30392 
(1999).]  

If a dental condition is service-connected as being due to 
service trauma, a veteran will be eligible for perpetual VA 
outpatient dental treatment for the condition.  38 C.F.R. 
§ 17.161(c) (1998). 

The veteran notes he has a bridge replacing missing upper 
front teeth.  He acknowledges that upper front tooth number 7 
was removed before service, but he essentially claims that 
missing upper front teeth numbers 8, 9, and 10 were removed 
in service by reason of service trauma.  He argues that these 
teeth should be service connected on the basis of service 
trauma, thereby rendering him eligible for VA outpatient 
dental treatment for the condition (replacement of the 
bridge).  

His claim raises the threshold question as to whether he has 
met his initial burden of submitting competent evidence to 
show that his claim is well grounded, meaning plausible.  
38 U.S.C.A. § 5107(a); Woodson v. Brown, 8 Vet.App. 352 
(1995), aff'd 87 F.3d 1304 (Fed.Cir 1996).  A well-grounded 
claim for service connection requires competent evidence of a 
current disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (medical 
evidence or, in some circumstance, lay evidence), and of a 
nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet.App. 498 (1995).  Where the determinative issue involves 
medical causation or medical diagnosis, medical evidence to 
the effect that the claim is plausible or possible is 
required in order for a claim to be considered well grounded.  
Grottveit v. Brown, 5 Vet.App. 91 (1993).

The pertinent medical evidence from the veteran's active duty 
indicates that in early 1954 tooth number 9 was removed 
because of a periapical abscess, and teeth number 8 and 10 
were moved because of deep caries.  That is, the medical 
records from service show removal of the teeth for reasons of 
dental disease, and the records do not suggest trauma to the 
teeth.  Available medical records do not support the 
veteran's recent statements as to dental trauma during 
service, and his mere allegation of dental trauma is 
insufficient to make his claim well grounded.  Aside from the 
veteran's allegation, no medical or lay evidence has been 
submitted to show dental trauma in service.  Moreover, no 
medical evidence has been submitted to link a current dental 
condition (including extracted upper front teeth) with 
claimed dental trauma in service.  Without such competent 
evidence, the claim for service connection for residuals of 
dental trauma for VA outpatient treatment purposes is not 
well grounded and must be denied.  38 U.S.C.A. § 5107(a); 
Woodson, supra; Caluza, supra.


ORDER

Service connection for residuals of dental trauma for 
purposes of VA outpatient dental treatment is denied.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

 

